PER CURIAM:
Carroll N. Horton (“Horton”) appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the final decision of the Commissioner of the Social Security Administration that he was no longer disabled, as defined within Title II of the Social Security Act, 42 U.S.C.A. §§ 401-433 (West 2003 & Supp.2004). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Horton v. Barnhart, No. CA-03-669-0-17BD (D.S.C. Apr. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED